UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Annual Report to Shareholders DWS Dreman Small Cap Value Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks of smaller companies involve greater risk than securities of larger, more established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Class A shares of DWS Dreman Small Cap Value Fund returned -4.91% (unadjusted for sales charges) during the 12-month period ended November 30, 2011. The fund's benchmark, the Russell 2000® Value Index, returned 0.77%.1 While the fund underperformed during the most recent reporting period, it has outpaced the benchmark in the 5- and 10-year periods ended November 30, 2011. It has also exceeded the average return of its Morningstar peer group — Small Value Funds category — in the 10-year period ended on the same date.2 The past year ended November 30, 2011, brought two very different intervals of performance for small-cap stocks. In the first, which ran from the beginning of the reporting period through the end of April 2011, the investment environment was characterized by improving economic growth, exceptional strength in smaller companies' earnings results and a hearty appetite for risk among investors. This positive backdrop helped small caps return 17.33% through the first five months of the year, which surpassed the return of both their mid- and large-cap counterparts. The picture changed at mid-year, however, when a string of worse-than-expected economic data and the deterioration of the European debt crisis began to weigh heavily on the markets. Small-cap stocks were hit hard in this environment, as plummeting investor sentiment led to sharp selloffs of asset classes perceived to be higher risk. The Russell 2000 Value Index returned -14.11% in the period from May 1 through November 30, 2011, causing it to finish the year just barely in positive territory. Positive and Negative Contributors to Performance The primary reason for the fund's shortfall was the outperformance of the smaller, more richly valued stocks in the index — in other words, the types of stocks we generally seek to avoid — during the past 12 months. This was a key factor in our underperformance in December 2010, during which we suffered about two-thirds of our shortfall for the full period. We manage the portfolio with a focus on outperforming over the full market cycle, and we believe this long-term approach is an important element of our strong 5- and 10-year results. On a sector basis, our stock selection process worked best in information technology, materials and utilities, but this was more than offset by the weaker showing of our stock picks in the consumer staples, consumer discretionary and financials sectors.3,4 Among individual stocks, our top performer was Healthspring, Inc., which was taken over in late October in a deal worth about $55 per share. This price was well above our cost basis of $15, making the stock a multiyear winner from our original purchase in April 2006. The health care sector was also home to another top-five contributor: AmSurg Corp. An operator of surgical centers that reported rising earnings and profit margins, AmSurg delivered a relatively steady performance throughout a volatile year. We elected to sell the stock starting in May 2011 on the basis of valuation. In energy, we generated a strong contribution from the oil refiner Tesoro Corp. The stock — which we have owned for quite some time — rose near $30 in mid-November after trading as low as $10.91 in August 2010, reflecting its strong earnings growth and rising profit margins. Our positions in the gold-related stocks AuRico Gold, Inc., Minefinders Corp., Ltd., and Coeur d'Alene Mines Corp. also added quite a bit of value for the fund. As of the end of the period, we held a 2.9% position in gold-related stocks. The gold price, in its current range of $1,500 to $1,800/ounce, is far above mining companies' average production cost per ounce of $475 — indicating the potential for robust profit margin expansion in the sector. Outside of these sectors, other notable winners were the electronic contract manufacturer Jabil Circuit, Inc. and the rental/retail company Aaron's, Inc., both of which we elected to sell after they reached our target prices. On the negative side, the fund's leading detractor for the year was James River Coal Co. Since power companies that consume coal can also use natural gas, the weakness in natural gas prices meant that coal companies such as James River were unable to offset rising costs by hiking prices. The stock plunged, losing 75% of its value during the broader-market selloff of September and October. The energy sector was also home to our fourth-largest detractor, Cal Dive International Inc., an oil services company whose business was hit hard when the BP disaster of 2009 led to a slowdown in drilling activity. When Cal Dive's business did not recover sufficiently upon the resumption of drilling, we saw this as a red flag and opted to sell the position. We also lost some relative performance through our position in the spirits distributor Central European Distribution Corp. The company's fundamentals showed an unexpected degree of weakness, and we elected to cut our losses and sell the position. Also weighing on performance were the home health care provider Amedisys, Inc. and Pennsylvania Real Estate Investment Trust, both of which we continue to hold. Outlook and Positioning Despite small caps' underperformance in the past year, we retain a positive view on the asset class. Valuations, in the aggregate, are much lower than they were six months ago, which means a larger number of potential opportunities for us to investigate. Although the near-term outlook remains clouded by sluggish global growth and the situation in Europe, we believe small caps' valuations are now low enough to provide a measure of support to performance. We therefore used the downturn to sift through some of the worst-performing sectors — such as industrials, information technology and financials — to find fundamentally sound stocks that were cheap relative to both their industry peers and their own history. We believe our approach of making market volatility work for us — via our willingness to establish core positions at trough valuations — helps us keep the portfolio populated with fresh value opportunities. During the final three months of the period, our largest additions were SPX Corp., Carlisle Companies, Inc. and Energen Corp. The portfolio continues to feature an attractive valuation relative to the broader small-cap asset class. As of November 30, 2011, the median price-to-earnings ratio of the stocks in the fund (based on 12-month forward earnings estimates) was 11.2x, below the 13.2x P/E ratio of the Russell 2000 Value Index.5 While this very favorable profile did not translate into market-beating returns in the past 12 months, we believe it indicates that there is pent-up value in the portfolio. At a time in which the markets and financial media continue to place a great deal of emphasis on broad macroeconomic factors, our response to the uncertainty is to do what we have always done — stick to our knitting by focusing on fundamental research and individual stock selection. Investment Advisor Deutsche Investment Management Americas Inc., Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C., a renowned investment firm with a 35-year history of style-pure value investing. Portfolio Management Team Mark Roach Managing Director of Dreman Value Management, L.L.C. and Lead Portfolio Manager of the fund. Joined the fund in 2006. David N. Dreman Chairman of Dreman Value Management, L.L.C. and Portfolio Manager of the fund. Joined the fund in 2002. E. Clifton Hoover, Jr. Chief Investment Officer and Managing Director of Dreman Value Management, L.L.C. and Portfolio Manager of the fund. Joined the fund in 2006. Mario Tufano Associate Portfolio Manager of the fund. Joined the fund in 2010. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The Russell 2000 Value Index tracks the performance of those Russell 2000® Index companies with lower price-to-book values and lower forecasted growth rates. Index and category returns assume reinvestment of all distributions. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. 2Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of November 30, 2011, Class A shares of DWS Dreman Small Cap Value Fund were ranked as follows in the Morningstar Small Value Funds category: 329/352, 1-year; 281/304, 3-year; 131/256, 5-year; and 40/144 for 10-year. Rankings are based on a fund's total return. 3The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. 4 The consumer staples sector represents essential goods and services such as the food, beverage and prescription industries. 5The price-to-earnings (P/E) ratio is a formula that compares a company's current share price with its per-share earnings. Performance Summary November 30, 2011 Average Annual Total Returns as of 11/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -4.91% 13.45% -0.06% 8.65% Class B -5.66% 12.48% -0.90% 7.73% Class C -5.56% 12.62% -0.79% 7.84% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -10.38% 11.23% -1.24% 8.01% Class B (max 4.00% CDSC) -8.49% 11.95% -1.07% 7.73% Class C (max 1.00% CDSC) -5.56% 12.62% -0.79% 7.84% No Sales Charge Life of Class S* Life of Institutional Class** Class S -4.76% 13.63% 0.11% N/A 4.74% N/A Institutional Class -4.51% 13.93% 0.35% N/A N/A 9.74% Russell 2000® Value Index+ 0.77% 14.03% -2.01% 6.87% 2.50% 7.86% *Class S commenced operations on February 28, 2005. Index returns began on February 28, 2005. **Institutional Class commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 1.32%, 2.14%, 2.02%, 1.13% and 0.88% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Dreman Small Cap Value Fund — Class A [] Russell 2000 Value Index+ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 2000 Value Index is an unmanaged index measuring the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 11/30/11 $ 11/30/10 $ Distribution Information: Twelve Months as of 11/30/11: Income Dividends $ $
